


EMPLOYMENT AND NON-COMPETITION AGREEMENT
 
    THIS EMPLOYMENT AND NON-COMPETITION AGREEMENT (the "Agreement") is executed
as of this ___ day of ______________, 20__ and effective as of ______________,
20__ (the "Date of Hire"), by and between Tempur-Pedic International Inc., a
Delaware corporation (the "Company"), and W. Timothy Yaggi, an individual
("Employee").
 
    In consideration of the premises and the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the Company and Employee,
 
    IT IS HEREBY AGREED AS FOLLOWS:
 
ARTICLE I
EMPLOYMENT
 
    1.1 Term of Employment.  Effective as of the Date of Hire, the Company
agrees to employ Employee, and Employee accepts employment by the Company, for
the period commencing on the Date of Hire and ending on the first anniversary of
the Date of Hire (the "Initial Term"), subject to earlier termination as
hereinafter set forth in Article III. Unless earlier terminated in accordance
with Article III, following the expiration of the Initial Term, this Agreement
shall be automatically renewed for successive one-year periods (collectively,
the "Renewal Terms"; individually, a "Renewal Term") unless, at least ninety
(90) days prior to the expiration of the Initial Term or the then current
Renewal Term, either party provides the other with a written notice of intention
not to renew, in which case the Employee's employment with the Company, and the
Company's obligations hereunder, shall terminate as of the end of the Initial
Term or said Renewal Term, as applicable; provided, however, that Employee shall
agree to continue his employment hereunder at the option of the Company for a
period of ninety (90) days following written notice by either party of intention
to terminate or not to renew.  Except as otherwise expressly provided herein,
the terms of this Agreement during any Renewal Term, or extended notice period,
shall be the same as the terms in effect immediately prior to such renewal or
notice period, subject to any such changes or modifications as mutually may be
agreed between the parties as evidenced in a written instrument signed by both
the Company and Employee.
 
The expiration of the Agreement at the end of the Initial Term or any Renewal
Term by reason of the Company giving notice of nonrenewal pursuant to this
Section 1.1, other than if the Company specifies that the reason for the
non-renewal, and related termination of employment, otherwise qualifies as:


·  
a “For Cause” termination pursuant to Section 3.1(c) or

·  
a “Death or Disability” termination pursuant to Section 3.1(d)



shall be deemed a termination by the Company “without Cause” pursuant to Section
3.1(a) of this Agreement, and Employee shall be eligible to receive the benefits
set forth in Section 3.2(a).
 
    1.2 Position and Duties.  Employee shall be employed in the position of
Chief Operating Officer or such other executive position as may be assigned from
time to time by the Company's Chief Executive Officer; provided that any
executive position that does not also include continuing in the role of Chief
Operating Officer will require the consent of the Employee.  In such capacity,
Employee shall be subject to the authority of, and shall report to, the
Company's Chief Executive Officer. Employee's duties and responsibilities shall
include those customarily attendant to Employee's position and such other duties
and responsibilities as may be assigned from time to time by the Chief Executive
Officer.  Employee shall devote Employee's entire business time, loyalty,
attention and energies exclusively to the business interests of the Company
while employed by the Company, and shall perform his duties and responsibilities
diligently and to the best of his ability.
 
    1.3 Other Documents.  On or prior to the Date of Hire, the Employee will
execute and deliver to the Company the following: Relocation Assistance Payback
Agreement and the Acknowledgements of the Code of Business Conduct and Ethics
and the Company’s Policy on Insider Trading and Confidentiality, each in the
form previously furnished by the Company.
 
 

--------------------------------------------------------------------------------

 
ARTICLE II
COMPENSATION AND OTHER BENEFITS
 
    2.1 Base Salary.  The Company shall pay Employee an initial annual salary of
Six Hundred Fifty Thousand Dollars ($650,000.00) ("Base Salary"), payable in
accordance with the normal payroll practices of the Company. The Employee's Base
Salary will be reviewed and be subject to adjustment from time to time by the
Board of Directors or its Compensation Committee at their discretion in
accordance with the Company's annual review policy.  Employee's annual review
will be based on and conducted in accordance with the Company's current policy
for executives.
 
    2.2 Performance Bonus.
 
       (a) Employee will be eligible to earn an annual performance-based bonus
based on performance criteria approved by the Company's Board of Directors or
its Compensation Committee for each full or pro rata portion of any fiscal year
during which Employee is employed by the Company (each, a "Bonus Year"), the
terms and conditions of which as well as Employee's entitlement thereto being
determined annually in the sole discretion of the Company's Board of Directors
or its Compensation Committee (the "Performance Bonus"). The amount of the
Performance Bonus will vary based on the achievement of Company and individual
performance criteria established by the Company's Board of Directors or its
Compensation Committee, but the performance criteria will be set to target a
Performance Bonus equal to a designated percentage of Base Salary established in
connection with the Employee’s annual performance-based bonus program if the
performance criteria are met (the "Target Bonus").
 
       (b) For 2013, Employee will be entitled to a Performance Bonus that will
be pro-rated for 2013 based on the Date of Hire. The performance criteria for
Employee's 2013 Performance Bonus will be determined by the Compensation
Committee promptly after the date of this Agreement, in accordance with the
Company's Annual Incentive Bonus Plan For Senior Executives, and the performance
criteria will be set to target a Performance Bonus equal to 80% of Employee's
Base Salary for 2013.
 
    2.3 Grant of Equity Awards.
 
       (a) The Employee shall be eligible to receive, during his first year of
service, an equity award valued at $1,500,000 comprised of a non-qualified
option to purchase shares of the common stock of the Company and or performance
restricted stock units, in such proportion as the Compensation Committee or the
Board of Directors shall determine.  The award shall be made to Employee in
accordance with the regular equity compensation schedule applicable to the
Company’s executive officers.
 
       (b) The Company anticipates that Employee will be considered for equity
awards in accordance with the Company’s process for executives, but the timing,
amount and terms of any such future grants will be subject to the discretion of
the Board of Directors or the Compensation Committee.
 
    2.4 Hiring Bonus.  As additional consideration for Employee's agreement to
accept employment with the Company, the Company will pay to Employee a one-time
bonus of $100,000. This bonus is payable ninety (90) days after the Date of
Hire, provided that, as of the date payment would otherwise be made, the
Employee is considered an employee of the Company in good standing; and provided
further that, if in the event within twelve (12) months of the Date of Hire
Employee is terminated for Cause pursuant to paragraph 3.1(c) below, or resigns
his employment with the Company other than for Good Reason, Employee shall repay
to the Company the entire amount of the bonus described above within thirty (30)
days of the termination of Employee's employment.  If the ninety (90) day period
herein spans two calendar years, such hiring bonus must be paid no later than
March 15 of the second year, regardless of the Date of Hire.
 
    2.5 Benefit Plans.  Employee will be eligible to participate in the
Company's retirement plans that are qualified under Section 401 (a) of the
Internal Revenue Code of 1986, as amended (the "Code"), and in the Company's
welfare benefit plans that are generally applicable to all executive employees
of the Company (the "Plans"), in accordance with the terms and conditions
thereof. A brief description of the Company's current benefits is contained in
Exhibit A hereto.
 
    2.6 Automobile Allowance.  The Company shall pay to Employee an automobile
allowance of $600.00 per month.
 
    2.7 Vacation.  Employee shall be entitled to three weeks (fifteen days)
vacation days in the calendar year after the Date of Hire and three weeks
(fifteen days) at Employee's one-year anniversary and each year thereafter,
subject to and to be taken in accordance with the Company's general vacation
policies for similarly situated executive employees.
 
 

--------------------------------------------------------------------------------

 
    2.8 Relocation Benefits.  The Company will provide Employee with relocation
assistance in accordance with the policy and other provisions set forth in
Exhibit B.
 
    2.9 Expenses.  The Company shall reimburse Employee for all authorized and
approved reasonable expenses incurred in the course of the performance of
Employee's duties and responsibilities pursuant to this Agreement and consistent
with the Company's policies with respect to travel, entertainment and
miscellaneous expenses, and the requirements with respect to the reporting of
such expenses.
 
    2.10 Withholdings. All payments to be made by the Company hereunder will be
subject to any withholding requirements.




ARTICLE III
TERMINATION
 
    3.1 Right to Terminate: Automatic Termination.
 
       (a) Termination by Company Without Cause.  Subject to Section 3.2, the
Company may terminate Employee's employment and all of the Company's obligations
under this Agreement at any time and for any reason.
 
       (b) Termination by Employee for Good Reason.  Subject to Section 3.2,
Employee may terminate his employment obligation hereunder (but not his
obligations under Article IV hereof) for "Good Reason" (as hereinafter defined)
if Employee gives written notice thereof to the Company within thirty (30) days
of the event he deems to constitute Good Reason (which notice shall specify the
grounds upon which such notice is given) and the Company fails, within thirty
(30) days of receipt of such notice, to cure or rectify the grounds for such
Good Reason termination set forth in such notice. "Good Reason" shall mean any
of the following: (i) relocation of Employee's principal workplace over sixty
(60) miles from the Company's existing workplaces without the consent of
Employee (which consent shall not be unreasonably withheld, delayed or
conditioned), or (ii) the Company's material breach of this Agreement or any
other written agreement between Employee and the Company which is not cured
within thirty (30) days after receipt by the Company from Employee of written
notice of such breach.
 
       (c) Termination by Company for Cause.  Subject to Section 3.2, the
Company may terminate Employee's employment and all of the Company's obligations
under this Agreement at any time "For Cause" (as defined below) by giving notice
to Employee stating the basis for such termination, effective immediately upon
giving such notice or at such other time thereafter as the Company may
designate. "For Cause" shall mean any of the following: (i) Employee's willful
and continued failure to substantially perform the reasonably assigned duties
with the Company which are consistent with Employee's position and job
description referred to in this Agreement, other than any such failure resulting
from incapacity due to physical or mental illness, after a written notice is
delivered to Employee by the Board of Directors of the Company which
specifically identifies the manner in which Employee has not substantially
performed the assigned duties and allowing Employee thirty (30) days after
receipt by Employee of such notice to cure such failure to perform, (ii)
material breach of this or any other written agreement between Employee and the
Company which is not cured within thirty (30) days after receipt by the Employee
from the Company of written notice of such breach, (iii) any material violation
of any written policy of the Company which is not cured within thirty (30) days
after receipt by Employee from the Company of written notice of such violation,
(iv) Employee's willful misconduct which is materially and demonstrably
injurious to the Company, (v) Employee's conviction by a court of competent
jurisdiction of, or his pleading guilty or nolo contendere to, any felony, or
(vi) Employee's commission of an act of fraud, embezzlement, or misappropriation
against the Company or any breach of fiduciary duty or breach of the duty of
loyalty, including, but not limited to, the offer, payment, solicitation or
acceptance of any unlawful bribe or kickback with respect to the Company's
business. For purposes of this paragraph, no act, or failure to act, on
Employee's part shall be considered "willful" unless done, or omitted to be
done, in knowing bad faith and without reasonable belief that the action or
omission was in, or not opposed to, the best interests of the Company. Any act,
or failure to act, expressly authorized by a resolution duly adopted by the
Board of Directors or based upon the written advice of counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, in good faith
and in the best interests of the Company. Notwithstanding the foregoing,
Employee shall not be deemed to have been terminated For Cause unless and until
there shall have been delivered to Employee a copy of a resolution, duly adopted
by the Board of Directors at a meeting of the Board called and held for such
purpose (after reasonable notice to Employee and an opportunity for Employee,
together with Employee's counsel, to be heard before the Board), finding that in
the good faith opinion of the Board of Directors Employee committed the conduct
set forth above in (i), (ii), (iii), (iv), (v) or (vi) of this Section and
specifying the particulars thereof in detail.
 
 

--------------------------------------------------------------------------------

 
       (d) Termination Upon Death or Disability.   Subject to Section 3.2,
Employee's employment and the Company's obligations under this Agreement shall
terminate: (i) automatically, effective immediately and without any notice being
necessary, upon Employee's death; and (ii) in the event of the disability of
Employee, by the Company giving notice of termination to Employee. For purposes
of this Agreement, "disability" means the inability of Employee, due to a
physical or mental impairment, for ninety (90) days (whether or not consecutive)
during any period of 360 days, to perform, with reasonable accommodation, the
essential functions of the work contemplated by this Agreement. In the event of
any dispute as to whether Employee is disabled, the matter shall be determined
by the Company's Board of Directors in consultation with a physician selected by
the Company's health or disability insurer or another physician mutually
satisfactory to the Company and the Employee. The Employee shall cooperate with
the efforts to make such determination or be subject to immediate discharge. Any
such determination shall be conclusive and binding on the parties. Any
determination of disability under this Section 3.1 is not intended to alter any
benefits any party may be entitled to receive under any long-term disability
insurance policy carried by either the Company or Employee with respect to
Employee, which benefits shall be governed solely by the terms of any such
insurance policy. Nothing in this subsection shall be construed as limiting or
altering any of Employee's rights under State workers compensation laws or State
or federal Family and Medical Leave laws.
 
    3.2 Rights Upon Termination.
 
       (a) Section 3.1(a) and 3.1(b) Termination.  If Employee's employment
terminates pursuant to Section 3.1(a) or 3.1(b) hereof, Employee shall have no
further rights against the Company hereunder, except for the right to receive,
following execution of a release and waiver in a form reasonably satisfactory to
the Company in the case of clauses (ii), (iii) and (v) below, (i) any unpaid
Base Salary and the value of any accrued but unused vacation, (ii) an amount
equal to a pro rata portion (based on the number of days of the calendar year
prior to the effective date of termination) of 80% of the Employee’s Base Salary
as in effect at the date of termination,  and whatever rights to equity awards
Employee may have pursuant to any equity award agreement with the Company, (iii)
payment of Base Salary for a period of two years from the effective date of
termination (the "Severance Period"), payable in accordance with the normal
payroll practices of the Company, (iv) reimbursement of expenses to which
Employee is entitled under Section 2.9 hereof, and (v) continuation of the
welfare plans of the Company as detailed in Section 2.5 hereof for the duration
of the Severance Period.
 
       (b) Section 3.1(c) and 3.1(d) Termination.  If Employee's employment is
terminated pursuant to Sections 3.1(c) or 3.1(d) hereof, or if Employee quits
employment (other than for Good Reason) notwithstanding the terms of this
Agreement, Employee or Employee's estate shall have no further rights against
the Company hereunder, except for the right to receive, following execution of a
release and waiver in form reasonably satisfactory to the Company in the case of
clause (iii) below, (i) any unpaid Base Salary, (ii) in the case of Section
3.1(d) hereof, the value of any accrued but unused vacation, (iii) in the case
of Section 3.1(d) hereof, an amount equal to a pro rata portion (based on the
number of days of the calendar year prior to the effective date of termination)
of 80% of the Employee’s Base Salary as in effect at the date of termination,,
and whatever rights to equity awards Employee may have pursuant to the any
equity award agreement with the Company and (iv) reimbursement of expenses to
which Employee is entitled under Section 2.9 hereof.


ARTICLE IV
CONFIDENTIALITY; NON-COMPETITION; NON-SOLICITATION
 
    4.1 Covenants Regarding Confidential Information, Trade Secrets and Other
Matters.  Employee covenants and agrees as follows:
 
       (a) Definitions.  For purposes of this Agreement, the following terms are
defined as follows:
 
          (1) "Trade Secret" means all information possessed by or developed for
the Company or any of its subsidiaries, including, without limitation, a
compilation, program, device, method, system, technique or process, to which all
of the following apply: (i) the information derives independent economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and (ii) the information is the subject of efforts to
maintain its secrecy that are reasonable under the circumstances.
 
 

--------------------------------------------------------------------------------

 
          (2) "Confidential Information" means information, to the extent it is
not a Trade Secret, which is possessed by or developed for the Company or any of
its subsidiaries and which relates to the Company's or any of its subsidiaries'
existing or potential business or technology, which information is generally not
known to the public and which information the Company or any of its subsidiaries
seeks to protect from disclosure to its existing or potential competitors or
others, including, without limitation, for example: business plans, strategies,
existing or proposed bids, costs, technical developments, existing or proposed
research projects, financial or business projections, investments, marketing
plans, negotiation strategies, training information and materials, information
generated for client engagements and information stored or developed for use in
or with computers. Confidential Information also includes information received
by the Company or any of its subsidiaries from others which the Company or any
of its subsidiaries has an obligation to treat as confidential.
 
       (b) Nondisclosure of Confidential Information.  Except as required in the
conduct of the Company's or any of its subsidiaries' business or as expressly
authorized in writing on behalf of the Company or any of its subsidiaries,
Employee shall not use or disclose, directly or indirectly, any Confidential
Information during the period of his employment with the Company. In addition,
following the termination for any reason of Employee's employment with the
Company, Employee shall not use or disclose, directly or indirectly, any
Confidential Information. This prohibition does not apply to Confidential
Information after it has become generally known in the industry in which the
Company conducts its business. This prohibition also does not prohibit
Employee's use of general skills and know-how acquired during and prior to
employment by the Company, as long as such use does not involve the use or
disclosure of Confidential Information or Trade Secrets.
 
       (c) Trade Secrets.  During Employee's employment by the Company, Employee
shall do what is reasonably necessary to prevent unauthorized misappropriation
or disclosure and threatened misappropriation or disclosure of the Company's or
any of its subsidiaries' Trade Secrets and, after termination of employment,
Employee shall not use or disclose the Company's or any of its subsidiaries'
Trade Secrets as long as they remain, without misappropriation, Trade Secrets.
 
       (d) Copyright.  All copyrightable work by the Employee relating to the
Company's business or the business of any subsidiary or affiliate of the Company
during the term of the Employee's employment by the Company is intended to be
"work made for hire" as defined in Section 101 of the Copyright Act of 1976, and
shall be the property of the Company. If the copyright to any such copyrightable
work is not the property of the Company by operation of law, the Employee will,
without further consideration, assign to the Company all right, title and
interest in such copyrightable work and will assist the Company and its nominees
in every way, at the Company's expense, to secure, maintain and defend for the
Company's benefit, copyrights and any extensions and renewals thereof on any and
all such work including translations thereof in any and all countries, such work
to be and remain the property of the Company whether copyrighted or not.
 
       (e) Exceptions.  The provisions of paragraphs (b) and (c) above will not
be deemed to prohibit any disclosure that is required by law or court order,
provided that Employee has not intentionally taken actions to trigger such
required disclosure and the Company is given reasonable prior notice and an
opportunity to contest or minimize such disclosure.
 
       4.2 Non-Competition.
 
       (a) During Employment. Except as described in paragraph (c) below, during
Employee's employment hereunder, Employee shall not engage, directly or
indirectly, as an employee, officer, director, partner, manager, consultant,
agent, owner (other than a minority shareholder or other equity interest of not
more than 1% of a company whose equity interests are publicly traded on a
nationally recognized stock exchange or over-the-counter) or in any other
capacity, in any competition with the Company or any of its subsidiaries.
 
       (b) Subsequent to Employment. Except as described in paragraph (c) below,
for a two (2) year period following the termination of Employee's employment for
any reason or without reason, Employee shall not in any capacity (whether in the
capacity as an employee, officer, director, partner, manager, consultant, agent
or owner (other than a minority shareholder or other equity interest of not more
than 1% of a company whose equity interests are publicly traded on a nationally
recognized stock exchange or over-the-counter), directly or indirectly advise,
manage, render or perform services to or for any person or entity which is
engaged in a business competitive to that of the Company or any of its
subsidiaries (including without limitation those businesses listed on  Exhibit C
attached hereto) within any geographical location wherein the Company or any of
its subsidiaries produces, sells or markets its goods and services at the time
of such termination or within a one-year period prior to such termination.
 
 

--------------------------------------------------------------------------------

 
    4.3 Non-solicitation.  For a two (2) year period following the termination
of Employee's employment for any reason or without reason, Employee shall not
solicit or induce any person who was an employee of the Company or any of its
subsidiaries on the date of Employee's termination or within three (3) months
prior to leaving his employment with the Company or any of its subsidiaries to
leave their employment with the Company.
 
    4.4 Return of Documents.  Immediately upon termination of employment,
Employee will return to the Company, and so certify in writing to the Company,
all of the Company's or any of its subsidiaries' papers, documents and things,
including information stored for use in or with computers and software
applicable to the Company's and its subsidiaries' business (and all copies
thereof), which are in Employee's possession or under Employee's control,
regardless whether such papers, documents or things contain Confidential
Information or Trade Secrets.
 
    4.5 No Conflicts.  To the extent that they exist, Employee will not disclose
to the Company or any of its subsidiaries any of Employee's previous employer's
confidential information or trade secrets. Further, Employee represents and
warrants that Employee has not previously assumed any obligations inconsistent
with those of this Agreement and that employment by the Company does not
conflict with any prior obligations to third parties. In addition, Employee and
the Company agree that it is important for any prospective employer to be aware
of this Agreement, so that disputes concerning this Agreement can be avoided in
the future. Therefore, the Employee agrees that, following termination of
employment with the Company, the Company may forward a copy of Article IV of
this Agreement (and any related Exhibits hereto) to any future prospective or
actual employer, and the Employee releases the Company from any claimed
liability or damage caused to the Employee by virtue of the Company's act in
making that prospective or actual employer aware of Article IV of this Agreement
(and any related Exhibits hereto).
 
    4.6 Agreement on Fairness.  Employee acknowledges that: (i) this Agreement
has been specifically bargained between the parties and reviewed by Employee,
(ii) Employee has had an opportunity to obtain legal counsel to review this
Agreement, and (iii) the covenants made by and duties imposed upon Employee
hereby are fair, reasonable and minimally necessary to protect the legitimate
business interests of the Company, and such covenants and duties will not place
an undue burden upon Employee's livelihood in the event of termination of
Employee's employment by the Company and the strict enforcement of the covenants
contained herein.
 
    4.7 Equitable Relief and Remedies.  Employee acknowledges that any breach of
this Agreement will cause substantial and irreparable harm to the Company for
which money damages would be an inadequate remedy. Accordingly, notwithstanding
the provisions of Article V below, the Company shall in any such event be
entitled to seek injunctive and other forms of equitable relief to prevent such
breach and the prevailing party shall be entitled to recover from the other, the
prevailing party's costs (including, without limitation, reasonable attorneys'
fees) incurred in connection with enforcing this Agreement, in addition to any
other rights or remedies available at law, in equity, by statute or pursuant to
Article V below.
 
ARTICLE V
AGREEMENT TO SUBMIT ALL EXISTING OR FUTURE DISPUTES TO BINDING ARBITRATION
 
    5.1 Arbitration.  The Company and Employee agree that any controversy or
claim arising out of or related to this Agreement or Employee's employment with
or termination by the Company that is not resolved by the parties shall be
settled by arbitration administered by the American Arbitration Association
under its National Rules for the Resolution of Employment Disputes, before a
single arbitrator selected in accordance with such rules, who shall be currently
licensed to practice law. Said arbitration shall be conducted in Lexington,
Kentucky. The parties further agree that the arbitrator may resolve issues of
contract interpretation as well as law and award damages, if any, to the extent
provided by the Agreement or applicable law. The parties agree that the costs of
the arbitrator's services shall be borne by the Company. The parties further
agree that the arbitrator's decision will be final and binding and enforceable
in any court of competent jurisdiction. In addition to the A.A.A.'s Arbitration
Rules and unless otherwise agreed to by the parties, the following rules shall
apply:

       (a) Each party shall be entitled to discovery under the Federal Rules of
Civil Procedure exclusively by the following means: (i) requests for admission,
(ii) requests for production of documents, (iii) up to fifteen (15) written
interrogatories (with any subpart to be counted as a separate interrogatory),
and (iv) depositions of no more than six (6) individuals;
 
       (b) Unless the arbitrator finds that delay is reasonably justified or as
otherwise agreed to by the parties, all discovery shall be completed, and the
arbitration hearing shall commence within five months after the appointment of
the arbitrator; and
 
 

--------------------------------------------------------------------------------

 
       (c) Unless the arbitrator finds that delay is reasonably justified, the
hearing will be completed, and an award rendered within thirty (30) days of
commencement of the hearing.
 
    The arbitrator's authority shall include the ability to render equitable
types of relief and, in such event, any aforesaid court may enter an order
enjoining and/or compelling such actions or relief ordered or as found by the
arbitrator. The arbitrator also shall make a determination regarding which
party's legal position in any such controversy or claim is the more
substantially correct (the "Prevailing Party"), and the arbitrator shall require
the other party to pay the legal and other professional fees and costs incurred
by the Prevailing Party in connection with such arbitration proceeding and any
necessary court action.
 
    Notwithstanding the foregoing provisions of this Article V, the parties
expressly agree that a court of competent jurisdiction may enter a temporary
restraining order or an order enjoining a breach of Article IV of this Agreement
without prior submission of the underlying dispute to an arbitrator. Such remedy
shall be cumulative and nonexclusive, and shall be in addition to any other
remedy to which the parties may be entitled.
 
ARTICLE VI
GENERAL PROVISIONS
 
    6.1 Notices.  Any and all notices provided for in this Agreement shall be
given in writing and shall be deemed given to a party at the earlier of (i) when
actually delivered to such party, or (ii) when mailed to such party by
registered or certified mail (return receipt requested) or sent to such party by
courier, confirmed by receipt, and addressed to such party at the address
designated below for such party as follows (or to such other address for such
party as such party may have substituted by notice pursuant to this Section
6.1):
 

       (a) If to the Company:   Tempur-Pedic International Inc.     1000 Tempur
Way     Lexington, KY 40511–1386     Attention: Chief Executive Officer      
       (b) If to Employee:   W. Timothy Yaggi     At the address on file with
the Company’s Human Resources Department as updated from time to time

 
    6.2 Entire Agreement. This Agreement, together with the exhibits hereto,
contains the entire understanding and the full and complete agreement of the
parties and supersedes and replaces any prior understandings and agreements
among the parties with respect to the subject matter hereof. The provisions of
this Agreement shall survive the termination of the Agreement, or of Employee’s
employment for any reason, to the extent necessary to enable the parties to
enforce their respective rights.
 
    6.3 Miscellaneous.  This Agreement may be altered, amended or modified only
in writing, signed by both the Employee and the Company’s Chief Executive
Officer, except that either party may update its address set forth in Section
6.1 by providing a Notice of the updated address in the manner set forth in
Section 6.1.  Headings included in this Agreement are for convenience only and
are not intended to limit or expand the rights of the parties hereto. References
to Sections herein shall mean sections of the text of this Agreement, unless
otherwise indicated.
 
    6.4 Assignability.  This Agreement and the rights and duties set forth
herein may not be assigned by either of the parties without the express written
consent of the other party. This Agreement shall be binding on and inure to the
benefit of each party and such party's respective heirs, legal representatives,
successors and assigns.
 
    6.5 Severability.  If any court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then such
invalidity or unenforceability shall have no effect on the other provisions
hereof, which shall remain valid, binding and enforceable and in full force and
effect, and such invalid or unenforceable provision shall be construed in a
manner so as to give the maximum valid and enforceable effect to the intent of
the parties expressed therein.
 
    6.6 Waiver of Breach.  The waiver by either party of the breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.
 
 

--------------------------------------------------------------------------------

 
    6.7 Governing Law: Jurisdiction; Construction.  This Agreement shall be
governed by the internal laws of the Commonwealth of Kentucky, without regard to
any rules of construction that would require application of the laws of another
jurisdiction. Any legal proceeding related to this Agreement and permitted under
Section 4.7 and Article V hereof must be litigated in an appropriate Kentucky
state or federal court, and both the Company and the Employee hereby consent to
the exclusive jurisdiction of the Commonwealth of Kentucky for this purpose. The
parties agree that they have been represented by counsel during the negotiation
and execution of this Agreement, and accordingly each party waives the
application of any law, holding or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
party responsible for the drafting thereof.

    6.8. Effective Date.  The terms and conditions of this Agreement shall be
effective as of the Date of Hire. In the event of the failure of Employee to
commence his employment with the Company (or at such other date as the Employee
and the Company may mutually agree), this Agreement shall be null and void and
of no force or effect.
 
    6.9. Tax Compliance.
 
       (a) The Company may withhold from any amounts payable hereunder any
amounts required to be withheld under federal, state or local law and any other
deductions authorized by Employee. The Company and the Employee agree that they
will execute any and all amendments to this Agreement as they mutually agree in
good faith may be necessary to ensure compliance with the provisions of Section
409A (together with any implementing regulations, "Section 409A") of the Code
while preserving insofar as possible the economic intent of the respective
provisions, so that Employee will not be subject to any tax (including interest
and penalties) under Section 409A.
 
       (b) For purposes of Section 409A, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.
 
       (c) With respect to any reimbursement of expenses of, or any provision of
in­-kind benefits to, the Employee, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (I) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-­kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and (3)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.
 
       (d) Notwithstanding anything to the contrary in this Agreement, if
Employee is a "specified employee" as determined pursuant to Section 409A as of
the date of Employee's "separation from service" as defined in Treasury
Regulation Section 1.409A-1(h) (or any successor regulation) and if any payments
or entitlements provided for in this Agreement constitute a "deferral of
compensation" within the meaning of Section 409A and cannot be paid or provided
in the manner provided herein without subjecting Employee to additional tax,
interest or penalties under Section 409A, then any such payment or entitlement
which is payable during the first six months following Employee's "separation
from service" shall be paid or provided to Employee in a cash lump-sum on the
first business day of the seventh calendar month immediately following the month
in which Employee's "separation from service" occurs or, if earlier, upon the
Employee's death. In addition, any payments or benefits due hereunder upon a
termination of Employee's employment which are a "deferral of compensation"
within the meaning of Section 409A shall only be payable or provided to Employee
(or Employee's estate) upon a "separation from service" as defined in Section
409A. Finally, for the purposes of this Agreement, amounts payable under Section
3.2 shall be deemed not to be a "deferral of compensation" subject to Section
409A to the extent provided in the exceptions in Treasury Regulation Sections
1.409A-1(b)( 4) ("short-term deferrals") and (b)(9) ("separation pay plans,"
including the exception under subparagraph (iii)) and other applicable
provisions of Treasury Regulation Section 1.409A-1 -A-6.
 
    6.10 Indemnification; Insurance Coverage.  The Company’s By-Laws, as may be
amended from time to time, provides to directors and executive officers of the
Company certain rights to indemnification by the Company and to directors’ and
officers’ insurance coverage.  The Employee shall be entitled to the same level
of protection provided to executive officers, as contemplated in the Company’s
By-Laws, as may be amended from time to time.  
 


[Remainder of Page Intentionally Left Blank]
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year written above.
 

  COMPANY:   TEMPUR-PEDIC INTERNATIONAL INC.   By:  
Title:  Chief Executive Officer
      EMPLOYEE:       W. Timothy Yaggi       WITNESSED BY:           Date:

 



 

Exhibits:     Exhibit A   Benefits Highlights Exhibit B   Relocation Benefits
Exhibit C   Competitive Enterprises of the Company and its Affiliates

 